Exhibit 10.19
FIRST AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT
FORM B
(Effective January 1, 2009)
     THIS FIRST AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT is entered into
this                      day of December, 2008, by and between FBL FINANCIAL
GROUP, INC., an Iowa corporation (the “Company”), and
                                                             (the “Executive”).
     The Board (defined below) previously has determined that it is in the best
interests of the Company and its stockholders to ensure that the Company and its
Affiliates (defined below) will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a termination of the
Executive’s employment in certain circumstances, including following a Change in
Control as defined herein. The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened termination of the Executive’s
employment in such circumstances and to provide the Executive with compensation
and benefits arrangements upon such a termination which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other corporations who may seek to employ
the Executive. In order to accomplish these objectives, the Board previously
caused the Company to enter into a Change in Control Agreement dated
                    ,                      (the “Original Agreement”). The
Company and the Executive now desire to amend and restate the Original Agreement
in its entirety primarily for the purpose of complying with Section 409A of the
Code (defined below). Therefore, it is agreed that the Original Agreement is
hereby amended and restated in its entirety as follows:
1. Definitions. For purposes of this Agreement, the following terms will have
the following meanings unless otherwise expressly provided in this Agreement:

  (a)   Affiliate. “Affiliate” has the meaning ascribed to such term in Rule
12b-2 of Regulation 12B under the Exchange Act.     (b)   Beneficiary.
“Beneficiary” means any individual, trust or other entity named by the Executive
to receive the severance payments and benefits payable hereunder in the event of
the death of the Executive. Executive may designate a Beneficiary to receive
such payments and benefits by completing a form provided by the Company and
delivering it to the Chairman of the Board of the Company. Executive may change
his or her designated Beneficiary at any time (without the consent of any prior
Beneficiary) by completing and delivering to the Company a new beneficiary
designation form. If a Beneficiary has not been designated by the Executive, or
if no designated Beneficiary survives the Executive, then the payment and
benefits provided under this Agreement, if any, will be paid to the Executive’s
estate, which shall be deemed to be Executive’s Beneficiary.     (b)   Board.
“Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



  (c)   Cause. “Cause” means:

  (i)   the Executive’s willful and continued failure to substantially perform
the Executive’s duties with the Company or its Affiliates (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Company which specifically identifies the manner in which the
Company believes that the Executive has not substantially performed his or her
duties;     (ii)   the final conviction of the Executive of, or an entering of a
guilty plea or a plea of no contest by the Executive to, a felony; or     (iii)
  the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.         For
purposes of this definition, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without a reasonable belief that the
action or omission was in the best interests of the Company or its Affiliates.
Any act, or failure to act, based on authority given pursuant to a resolution
duly adopted by the Board, the instructions of a more senior officer of the
Company or the advice of counsel to the Company or its Affiliates will be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company and its Affiliates.

  (d)   Change in Control. A “Change in Control” means the occurrence of any one
of the following events:

  (i)   any “person” (as defined in Sections 13(d) and 14(d) of the Exchange
Act), other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any subsidiary of the Company,
or any corporation owned, directly or indirectly, by the stockholders of the
Company, in substantially the same proportions as their ownership of stock of
the Company, acquires “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) of securities representing 35% of the combined voting power of the
Company; or     (ii)   during any period of not more than two (2) consecutive
years, individuals who, at the beginning of such period, constitute the Board
and any new directors (other than any director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
subparagraphs 1(d)(i), 1(d)(iii), or 1(d)(iv) of this Agreement) whose election
by the Board or nomination for election by the Company’s

2



--------------------------------------------------------------------------------



 



      stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; or

  (iii)   the stockholders of the Company approve and the Company consummates a
merger other than (A) a merger that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Company’s then outstanding securities; or     (iv)
  the stockholders of the Company approve and the Company consummates a plan of
complete liquidation of the Company or a sale of all or substantially all of the
assets of the Company.

  (e)   Code. “Code” means the Internal Revenue Code of 1986, as amended.    
(f)   Date of Termination. “Date of Termination” means the date the Executive
incurs a separation from service with the Company and its Affiliates (whether or
not incorporated) that are under common control with the Company within the
meaning of Section 414(b) or 414(c) of the Code, except that 50% shall be
substituted for the 80% ownership level set forth in such Code sections. For
this purpose, “separation from service” shall have the meaning as set forth in
Section 409A of the Code and Treasury Regulation §1.409A-1(h). For avoidance of
doubt, “Date of Termination” includes the date of Executive’s death if Executive
is employed by the Company at the time of his or her death, and the date of
termination of employment due to the Disability of the Executive.     (g)  
Disability. “Disability” means the Executive’s total and permanent disability as
defined under the terms of the Company’s long-term disability plan in effect on
the Date of Termination.     (h)   Effective Period. The “Effective Period”
means the 24-month period following any Change in Control.     (i)   Exchange
Act. “Exchange Act” means the Securities Exchange Act of 1934, as amended.    
(j)   Good Reason. “Good Reason” means one or more of the following conditions
arising without the consent of the Executive:

3



--------------------------------------------------------------------------------



 



  (i)   A material diminution in the Executive’s authority, duties, or
responsibilities of the Executive;     (ii)   A material diminution in the
Executive’s base compensation;     (iii)   A material diminution in the
authority, duties, or responsibilities of the corporate officer or employee to
whom the Executive is required to report, including a requirement that the
Executive report to a corporate officer or employee instead of reporting
directly to the Board;     (iv)   A material diminution in the budget over which
the Executive retains authority;     (v)   A material change in the geographic
location at which the Executive must perform the services Executive provides to
the Company; or     (vi)   Any other action or inaction that constitutes a
material breach by the Company of any agreement under which the Executive
provides services.

  (k)   Post-Employment Continuation Period. “Post-Employment Continuation
Period” means a period of two years following the Executive’s Date of
Termination.

2. Term. The term (“Term”) of this Agreement shall commence on the date first
above written (the “Commencement Date”) and, unless terminated earlier as
provided hereunder, shall continue through December 31, 2009; provided, however,
that commencing on January 1, 2010 and each January 1st thereafter, the term of
this Agreement shall automatically be extended for one additional year, unless
at least 90 days prior to such January 1st date, the Company shall have given
notice that it does not wish to extend this Agreement. Upon the occurrence of a
Change in Control during the Term of this Agreement, including any extensions
thereof, this Agreement shall automatically be extended until the end of the
Effective Period and may not be terminated by the Company during such time.
3. Notice of Termination.

  (a)   Any termination of the Executive’s employment by the Company, or by any
Affiliate of the Company by which the Executive is employed, for Cause, or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with paragraph 10 of this Agreement.
For purposes of this Agreement, a “Notice of Termination” for termination of
employment for Cause or for Good Reason means a written notice which (i) is
given at least thirty (30) days prior to the Date of Termination; (ii) indicates
the specific termination provision in this Agreement relied upon, (iii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, (iv) specifies the Date of Termination; and
(v) allows the recipient of the Notice of Termination at least thirty (30) days
to cure the act or omission relied upon in the Notice of Termination. The
failure to set forth in

4



--------------------------------------------------------------------------------



 



      the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause will not waive any right of the party giving the
Notice of Termination hereunder or preclude such party from asserting such fact
or circumstance in enforcing its rights hereunder.

  (b)   A termination of employment of the Executive will not be deemed to be
for Cause unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive has
engaged in the conduct described in subparagraph 1(c) hereof, and specifying the
particulars of such conduct.     (c)   A termination of employment of the
Executive will not be deemed to be for Good Reason unless the Executive gives
the Notice of Termination provided for herein within ninety (90) days after the
Executive has actual knowledge of the act or omission of the Company
constituting such Good Reason.

4. Obligations of the Company Upon Termination of Executive’s Employment
Following a Change in Control.

  (a)   If, during the Effective Period, the Company terminates the Executive’s
employment other than for Cause or the Executive terminates employment with the
Company for Good Reason, the Company will pay the following to the Executive:

  (i)   A lump sum cash amount equal to the amount of the Executive’s annual
base salary through the Date of Termination to the extent not theretofore paid;
    (ii)   A lump sum cash amount equal to the amount of the target annual bonus
that the Executive would receive for the year in which the Date of Termination
occurs, pro-rationed by multiplying such bonus amount by the fraction obtained
by dividing the number of days in the year through the Date of Termination by
365;     (iii)   A lump sum cash amount equal to the product of two times the
Executive’s annual base salary at the greater of (A) the rate in effect at the
time Notice of Termination is given or (B) the rate in effect immediately
preceding the Change in Control;     (iv)   A lump sum cash amount equal to the
product of two times the target annual cash bonus in effect for the Executive at
the time Notice of Termination is given;

5



--------------------------------------------------------------------------------



 



  (v)   A lump sum cash amount equal to (A x B) ÷ C, where: “A” equals
twenty-four (24); “B” equals the monthly cost of coverage under the Company’s
health insurance, dental insurance and life insurance benefit plans as in effect
and applicable to the Executive and his or her family members during the 90-day
period immediately preceding the Effective Period or on the Date of Termination,
whichever results in the greatest benefit; and “C” equals an assumed tax
gross-up percentage of sixty percent (60%); and     (vi)   A lump sum cash
amount equal to (A) the present value of the benefit that would be paid by the
FBL Financial Group Retirement Plan and the FBL Financial Group Supplemental
Retirement Plan, in effect on and in which the Executive was a Participant on
the Date of Termination, assuming (I) the Executive is given credit for
additional years of service beyond the Date of Termination equal to the Post
Employment Continuation Period for purposes of vesting and accrual of years of
service, and (II) the amounts paid under subparagraphs 4(a)(iii) and 4(a)(iv)
were paid in monthly installments over the Post Employment Continuation Period
for purposes of computing average compensation, minus (B) the amount equal to
the actual present value of the benefit that would be paid by the FBL Financial
Group Retirement Plan and the FBL Financial Group Supplemental Retirement Plan
without taking into account the assumptions described immediately above in
(I) and (II). The lump sum cash amount payable under this subparagraph 4(a)(vi)
shall be paid pursuant to the provisions of this Agreement, and shall not be
deemed to be a payment under the provisions of the FBL Financial Group
Retirement Plan or the FBL Financial Group Supplemental Retirement Plan. The
interest rate and actuarial factors used to determine the present value under
this subparagraph 4(a)(vi) shall be the same interest rate and actuarial factors
used under the FBL Financial Group Retirement Plan and the FBL Financial Group
Supplemental Retirement Plan, as applicable.

      All amounts payable pursuant to this subparagraph 4(a) shall be paid by
the Company to the Executive within thirty (30) days following the Executive’s
Date of Termination. If the Executive shall have become entitled to the
severance payments and benefits listed under this subparagraph 4(a) and the
Executive dies prior to his receipt thereof, then such payments and benefits
will be paid to the Executive’s Beneficiary at the same time and in the same
form as the Executive would have received such payments and benefits had the
Executive survived.     (b)   Effect of Termination of Employment During the
Term. This Agreement shall terminate automatically on the Date of Termination,
and no benefits shall be payable to Executive hereunder, if the Executive’s
employment is terminated for any reason prior to a Change in Control. This
Agreement shall terminate automatically on the Date of Termination, and no
benefits shall be payable to Executive hereunder, if the Executive’s employment
is terminated during the Effective Period (i) due to the death or Disability of
the Executive, (ii) by the Company for Cause, or (iii) by the Executive without
Good Reason.

6



--------------------------------------------------------------------------------



 



5. Mitigation of Damages. The Executive will not be required to mitigate damages
or the amount of any payment provided for under this Agreement by seeking other
employment or otherwise. Except as otherwise specifically provided in this
Agreement, the amount of any payment provided for under this Agreement will not
be reduced by any compensation earned by the Executive as the result of
self-employment or employment by another employer or otherwise.
6. Stock Options; Stock Appreciation Rights; Stock Bonus; Restricted Stock. The
foregoing benefits are intended to be in addition to the value of any options to
acquire common stock of the Company, the exercisability of which is accelerated
upon a Change in Control pursuant to the terms of the Amended and Restated FBL
Financial Group, Inc. 1996 Class A Common Stock Compensation Plan or the FBL
Financial Group, Inc. 2006 Class A Common Stock Compensation Plan as amended
(the “Stock Plans”), any Stock Appreciation Rights, the exercisability of which
is accelerated upon a Change in Control pursuant to either of the Stock Plans,
any Stock Bonus or restricted stock, the vesting of which is accelerated upon a
Change in Control pursuant to the terms of any Stock Award Agreement, and any
other incentive or similar plan heretofore or hereafter adopted by the Company.
7. Certain Reduction in Payments.

  (a)   For purposes of this subparagraph 7: (i) “Independent Tax Counsel” shall
mean a lawyer, a certified public accountant with a nationally recognized
accounting firm, or a compensation consultant with a nationally recognized
actuarial and benefits consulting firm with expertise in the area of executive
compensation tax law, who will be selected by the Company and will be reasonably
acceptable to the Executive, and whose fees and disbursements will be paid by
the Company; (ii) “Payment” shall mean any payment or distribution in the nature
of compensation to or for the benefit of the Executive (whether paid or payable
pursuant to this Agreement or otherwise, but determined without regard to any
reductions required by this paragraph 7); (iii) “Net After Tax Receipt” shall
mean the Present Value of a Payment net of all taxes imposed on the Executive
with respect thereto under Sections 1 and 4999 of the Code, determined after
taking into account all federal, state, and local taxes applicable to the
Executive; (iv) “Present Value” shall mean such value determined in accordance
with Section 280G(d)(4) of the Code; and (v) “Reduced Amount” shall mean the
smallest aggregate amount of Payments which (A) is less than the sum of all
Payments and (B) results in aggregate Net After Tax Receipts which are equal to
or greater than the Net After Tax Receipts which would result if the aggregate
Payments were any other amount less than the sum of all Payments.     (b)  
Anything in this Agreement to the contrary notwithstanding, in the event the
Independent Tax Counsel shall determine that receipt of all Payments would
subject the Executive to tax under Section 4999 of the Code, it shall determine
whether some amount of Payments would meet the definition of a Reduced Amount.
If the Independent Tax Counsel determines that there is a Reduced Amount, the
aggregate Payments shall be reduced to such Reduced Amount. In the event that
the Independent Tax Counsel is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Executive shall
appoint another nationally recognized accounting firm to make the

7



--------------------------------------------------------------------------------



 



      determinations required hereunder (which accounting firm shall then be
referred to as the Independent Tax Counsel hereunder).     (c)   If the
Independent Tax Counsel determines that there is a Reduced Amount pursuant to
subparagraph 7(b) of this Agreement, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof.
Any required reduction in the Payments pursuant to subparagraph 7(b) of this
Agreement shall be accomplished by reducing the lump sum severance payment
payable pursuant to subparagraph 4(a)(iii) of this Agreement, and to the extent
such required reduction is greater than such payment under subparagraph
4(a)(iii), then by also reducing the lump sum severance payment payable pursuant
to subparagraph 4(a)(iv) of this Agreement. All determinations made by the
Independent Tax Counsel under this paragraph 7 shall be binding upon the Company
and the Executive and shall be made within fifteen (15) business days of the
Date of Termination of the Executive’s employment, and the Company shall pay to
or distribute to or for the benefit of the Executive such Payments as are then
due to the Executive no later than thirty (30) days following the Date of
Termination, and shall pay to or distribute to or for the benefit of the
Executive such Payments as become due to the Executive in the future no later
than ten (10) days following the dates such payments or distributions become
due.     (d)   While it is the intention of the Company and the Executive to
reduce the amounts payable or distributable to the Executive hereunder only if
the aggregate Net After Tax Receipts to the Executive would thereby be
increased, as a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Independent Tax Counsel
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Independent Tax Counsel,
as a result of a tax audit or litigation addressing the existence or amount of a
tax liability against the Company or the Executive which the Independent Tax
Counsel believes has a high probability of success based on controlling
precedent or other substantial authority, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Executive to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Independent Tax Counsel,
as a result of a tax audit or litigation addressing the existence or amount of a
tax liability against the Company or the Executive which the Independent Tax

8



--------------------------------------------------------------------------------



 



      Counsel believes has a high probability of success based on controlling
precedent or other substantial authority, determines that an Underpayment has
occurred, any such Underpayment shall be paid by the Company to or for the
benefit of the Executive, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code, within thirty (30) days of the
Independent Tax Counsel’s determination, but in no event later than the last day
of the Executive’s taxable year next following the Executive’s taxable year in
which the taxes that are the subject of the audit or litigation are remitted to
the taxing authority, or where as a result of such audit or litigation no taxes
are remitted, the end of the taxable year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation.

8. Confidential Information; Non-Solicitation.

  (a)   At all times, both during and after the Term, the Executive covenants
and agrees to hold in a fiduciary capacity for the benefit of the Company and
its Affiliates all secret, proprietary or confidential material, knowledge, data
or any other information relating to the Company or any of its Affiliates and
their respective businesses (“Confidential Information”), which has been
obtained by the Executive during the Executive’s employment by the Company or
any of its Affiliates and that has not been, is not now and hereafter does not
become public knowledge (other than by acts by the Executive or representatives
of the Executive in violation of this Agreement), and will not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. The Executive further
agrees to return to the Company any and all records and documents (and all
copies thereof) and all other property belonging to the Company or relating to
the Company, its Affiliates or their businesses, upon termination of Executive’s
employment with the Company and its Affiliates.     (b)   During the Term of
this Agreement and (if the Executive shall have become entitled to the payments
and benefits listed in subparagraph 4(a) of this Agreement) any Post-Employment
Continuation Period, the Executive covenants and agrees not to solicit or entice
any other employee of the Company or its Affiliates to leave the Company or its
Affiliates to go to work for any other business or organization which is in
direct or indirect competition with the Company or any of its Affiliates, nor
request or advise a customer or client of the Company or its Affiliates to
curtail or cancel such customer’s business relationship with the Company or its
Affiliates.

9. Rights and Remedies Upon Breach.

  (a)   The Executive hereby acknowledges and agrees that the provisions
contained in paragraph 8 of this Agreement (the “Restrictive Covenants”) are
reasonable and valid in duration and in all other respects. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the

9



--------------------------------------------------------------------------------



 



      remainder of the Restrictive Covenants will not thereby be affected and
will be given full effect without regard to the invalid portions.

  (b)   If the Executive breaches, or threatens to commit a breach of, any of
the Restrictive Covenants, the Company will have the following rights and
remedies, each of which rights and remedies will be independent of the others
and severally enforceable, and each of which is in addition to, and not in lieu
of, any other rights and remedies available to the Company under law or in
equity:

  (i)   Specific Performance. The right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Company and that money damages would not provide
an adequate remedy to the Company.     (ii)   Accounting. The right and remedy
to require the Executive to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by the Executive as the result of any action constituting a breach of
the Restrictive Covenants.     (iii)   Cessation of Severance Benefits. The
right and remedy to cease any further severance, benefit or other compensation
payments under this Agreement to the Executive or the Executive’s Beneficiary
from and after the commencement of such breach by the Executive.

  (c)   The provisions of this subparagraph 9(c) shall apply to any dispute
relating to this Agreement and not governed by subparagraph 9(b).

  (i)   Neither the Company nor the Executive may commence any action in any
court until the parties have either participated in non-binding mediation under
the auspices of an independent mediator, or (if the dispute involves a Notice of
Termination) more than sixty (60) days have elapsed after the date of any
applicable Notice of Termination.         Either party may initiate mediation
procedures by sending the other party a list of three (3) mediators, from which
list the receiving party shall designate one person to serve as mediator. The
mediation process shall be subject to the customary agreements and
confidentiality utilized by members of nationally recognized mediation services.
The cost of mediation shall be borne by the Company.     (ii)   Upon expiration
of the time periods prescribed in (i) above, either party may commence action in
either the state or Federal courts of the State of Iowa, but not elsewhere. In
any such action, each party hereby irrevocably waives: (A) any objection it may
have to the laying of venue of any proceeding brought in any such court; (B) any
claim that such proceedings have been brought in an inconvenient forum; (C) any
and all

10



--------------------------------------------------------------------------------



 



      rights to any jury trial; and (D) any and all rights to punitive or
exemplary damages.

  (iii)   The Company agrees to reimburse the Executive for the reasonable
attorneys fees incurred and paid by the Executive in connection with any dispute
relating to this Agreement, except as provided in the following sentence.
Notwithstanding the foregoing, if the final result of any action relating to
this Agreement is that the Company is not obligated to pay an amount to the
Executive in excess of 125% of the amount offered to the Executive by the
Company prior to the commencement of such action, then the Company shall only be
obligated to pay one-half of the reasonable attorneys fees incurred and paid by
the Executive in connection with such dispute, and the Executive shall promptly
repay to the Company the amount of any prior reimbursement in excess of the
amount which the Company is obligated to pay to Executive under this
subparagraph 9(c)(iii).

10. Notices. Any notice provided for in this Agreement will be given in writing
and will be delivered personally, telegraphed, telexed, sent by facsimile
transmission or sent by certified, registered or express mail, postage prepaid.
Any such notice will be deemed given when so delivered personally, telegraphed,
telexed or sent by facsimile transmission, or, if mailed, on the date of actual
receipt thereof. Notices will be properly addressed to the parties at their
respective addresses set forth below or to such other address as either party
may later specify by notice to the other in accordance with the provisions of
this paragraph:
If to the Company:
FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
Attention: Chairman of the Board
If to the Executive:
 
 
 
11. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, any and all prior employment or severance agreements and related
amendments entered into between the Company and the Executive. Furthermore, the
severance payments and benefits provided for under this Agreement are separate
and apart from and, to the extent they are actually paid, will be in lieu of any
payment

11



--------------------------------------------------------------------------------



 



under any policy of the Company or any of its Affiliates regarding severance
payments generally.
12. Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties hereto or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.
13. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of Iowa (without giving effect to the
choice of law provisions thereof), where the employment of the Executive will be
deemed, in part, to be performed, and enforcement of this Agreement or any
action taken or held with respect to this Agreement will be taken in the courts
of appropriate jurisdiction in Iowa.
14. Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by the Executive and may be assigned by the Company only to any
successor in interest, whether by merger, consolidation, acquisition or the
like, or to purchasers of substantially all of the assets of the Company.
15. Binding Agreement. This Agreement will inure to the benefit of and be
binding upon the Company and its respective successors and assigns and the
Executive and his legal representatives.
16. Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered will be deemed an original, but all of
which together will constitute one and the same instrument.
17. Headings. The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of this Agreement.
18. Authorization. The Company represents and warrants that the Board has
authorized the execution of this Agreement.
19. Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.
20. Tax Withholding. The Company will have the right to deduct from all benefits
and/or payments made under this Agreement to the Executive any and all taxes
required by law to be paid or withheld with respect to such benefits or
payments.
21. No Contract of Employment. Nothing contained in this Agreement will be
construed as a contract of employment between the Company or any of its
Affiliates and the Executive, as a right of the Executive to be continued in the
employment of the Company or any of its Affiliates,

12



--------------------------------------------------------------------------------



 



or as a limitation of the right of the Company or any of its Affiliates to
discharge the Executive with or without cause.
22. Compliance with Section 409A of the Code. Notwithstanding any provision in
this Agreement to the contrary, this Agreement shall be interpreted, construed
and operated, to the extent applicable, in accordance with Section 409A of the
Code and regulations and other guidance issued thereunder. For purposes of
determining whether any payment made pursuant to the Agreement results in a
“deferral of compensation” within the meaning of Treasury Regulation
§1.409A-1(b), the Company shall maximize the exemptions described in such
section, as applicable, including but not limited to the short term deferral
exception under Treasury Regulation §1.409A-1(b)(4) and the involuntary
separation from service exception under Treasury Regulation
§1.409A-1(b)(9)(iii). Any expense reimbursements under this Agreement shall be
made by Company on or before the last day of Executive’s taxable year following
the taxable year in which the expense was incurred, and the amount of expenses
for which Executive is eligible for reimbursement during any taxable year of the
Executive shall not be paid by the Company in any manner that affects the amount
of expenses for which Executive is eligible for reimbursement in any other
taxable year. No right of Executive to reimbursement shall be subject to
liquidation or exchange for any other benefit. If any deferred compensation
payment is payable upon separation from service and is required to be delayed
pursuant to Section 409A(a)(2)(B) of the Code because the Executive is a
“specified employee”, then payment of such amount shall be delayed for a period
of six months and paid in a lump sum on the first payroll payment date following
expiration of such six month period. Any reference to a “termination of
employment” or similar term or phrase with this Agreement shall be interpreted
as a “separation from service” within the meaning of Section 409A and the
regulations issued thereunder.
23. Effective Date. This Agreement is effective as of January 1, 2009, and
supersedes the Original Agreement in its entirety.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

          FBL FINANCIAL GROUP, INC.   THE EXECUTIVE
 
       
By:
       
 
       
 
  James W. Noyce   [Name]
 
  Chief Executive Officer    

13